Citation Nr: 1133878	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-38 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for toxic encephalopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to July 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2002 rating decision in which the RO in Philadelphia, Pennsylvania, denied service connection for chronic toxic encephalopathy.

In April 2003, custody of the file was transferred from the Philadelphia RO to the Pittsburgh RO, which has thereafter been the agency of original jurisdiction.

The Veteran filed a Notice of Disagreement (NOD) in October 2003, and the RO issued a Statement of the Case (SOC) in November 2004.  The Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2004.

In May 2005, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC; a transcript of that hearing is of record.  

In September 2006, the Board remanded the claim in appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After completing the requested action to the extent possible, the AMC continued to deny the claim (as reflected in the March 2008 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In July 2008, the Board denied the claim for toxic encephalopathy.  The Veteran, in turn, appealed the Board's July 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court vacated the Board's July 2008 decision and remanded that matter to the Board for further proceedings consistent with its decision.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Court's decision, and review of the claims file, the Board finds that further RO action in connection with this appeal is warranted.

As previously noted, because of conflicting medical evidence on the question of whether the Veteran currently has any neurological disability/ies  that is/are medically related to alleged in-service exposure to toxins, in September 2006, the Board remanded the matter for a medical opinion to resolve this question, by a board of at least two neurologists.  Specifically, the Board requested that the  physicians "provide all medical findings, and complete rationale for the opinion in a single, collaborative report."  

In a February 2007 VA neurological examination report, a neurologist concluded that the Veteran did not have a defined neurological disease entity or disorder and indicated that he was unable to formulate an opinion as to whether toxin exposure had produced any or all of the Veteran's various neurological symptoms.  In an April 2007 VA neuropsychological report, a neuropsychologist diagnosed the Veteran with conversion disorder (possibly somatization), recurrent and severe major depressive disorder, and dissociative disorder not otherwise specified (dissociative trance disorder).  In a February 2008 letter to the AMC, Dr. S. from the Martinsburg VA Medical Center (VAMC) noted that two physicians had examined the Veteran; both physicians found that the Veteran did not have a neurological disorder; and, the question of toxin exposure was therefore moot.  

Based on this evidence, in the July 2008 remand, the Board concluded that service connection for toxic encephalopathy was not warranted.  In rendering its decision, the Board essentially determined that there was substantial compliance with the prior September 2006 remand instructions.  

However, in the single judge decision, the Court concluded that a remand is required because the Board, relying on two separate reports from a physician and a non-physician (not a single, collaborative report by two physicians, as instructed by the prior remand), incorrectly determined that there was substantial compliance with the prior September 2006 remand instructions, in concluding that service connection for toxic encephalopathy was not warranted.  

Citing Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court noted that a remand by the Board confers on the veteran as a matter of law, the right to compliance with the remand orders and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  When the orders of the Board are not carried out, the Board itself errs in failing to insure compliance.  Id.  See also D'Aries v. Peake, 22 Vet.App. 97, 105 (2008) (it is substantial not absolute compliance that is required).  

The Court also determined that a remand is required because all aspects of the anthrax vaccine as an explanatory factor for the Veteran's symptomatology must be thoroughly evaluated.  To that end, the Court noted that in his informal brief the Veteran stated "I am willing to send copies of the research papers in my possession."  The Court indicated that the Veteran should be requested to submit any such research articles in his possession and such evidence should be appropriately evaluated by a medical professional.

Accordingly, further development of the claim is warranted.  

On remand, the RO should arrange for the Veteran to undergo further VA neurological examination by a board of at least two, appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the original claim for service connection will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility at which the examination is to take place.   

Prior to arranging for the Veteran to undergo VA examination, the RO should give the appellant another opportunity to present information and/or evidence pertinent to his claim for service connection for toxic encephalopathy-to specifically include pertinent research papers in his possession, as alleged.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West  Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for toxic encephalopathy that is not currently of record.   The RO should specifically invite the Veteran to submit pertinent research papers in his possession-to include any relating encephalopathy to exposure to toxins via anthrax vaccination, as alleged.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, including research papers in his possession, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received have been associated with the claims file, or a reasonable time period for the appellant's response has expired, the RO should arrange for the appellant to undergo VA neurological examination, by a board of at least two physicians, at an appropriate medical facility.  The entire claims file must be made available to the physicians designated to examine the appellant, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

Based on the review of the file, examination of the appellant, and the results of all diagnostics and tests, the board of physicians should identify all diagnosed neurological disability(ies) consistent with remote exposure to laboratory-related solvents or other toxins.

With respect to each such diagnosed disability, the board of physicians should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater possibility) that the disability is the result of in-service exposure to toxins-to include via anthrax vaccination, as alleged-versus subsequent exposure as a laboratory technician after discharge from service.  

The Board emphasizes that the purpose of this examination is to resolve the current, conflicting medical evidence of record; hence, the board of physicians must provide all medical findings, and complete rationale for the opinion in a single, collaborative report.  The report should be printed (typewritten).

4.  If the appellant fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for toxic encephalopathy in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO should furnish to the appellant and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


